UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-2102


CHASE CARMEN HUNTER,

                       Petitioner – Appellant,

          v.

AL REDMER, individually and in his official capacity as
Commissioner of insurance for Maryland; MARYLAND INSURANCE
ADMINISTRATION,

                       Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:15-cv-02047-JKB)


Submitted:   December 17, 2015             Decided:   December 21, 2015


Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed in part, affirmed in part by unpublished per curiam
opinion.


Chase Carmen Hunter, Appellant Pro Se. John Van Lear Dorsey,
Assistant Attorney General, Brandy Jessica Gray, OFFICE OF THE
ATTORNEY   GENERAL  OF   MARYLAND,  Baltimore,  Maryland,  for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Chase       Carmen   Hunter       appeals    the    district         court’s    orders

denying       her     requests      for    a   temporary      restraining          order     and

preliminary injunction.               To the extent she seeks to appeal the

denial of her request for a temporary restraining order, we are

without jurisdiction to consider her appeal.                              See Virginia v.

Tenneco, Inc., 538 F.2d 1026, 1029-30 (4th Cir. 1976).

        We    do     possess       jurisdiction       to     review,         for     abuse   of

discretion, the district court’s denial of her request for a

preliminary injunction.               28 U.S.C. § 1292(a)(1) (2012); League

of Women Voters of N.C. v. North Carolina, 769 F.3d 229, 250

(4th    Cir.       2014).      We    have      reviewed     the    record      and    find    no

reversible error.            We thus affirm for the reasons stated by the

district       court.        See    Hunter v.       Redmer,       No.    1:15-cv-02047-JKB

(E.D. Va. Sept. 4, 2015).

        Accordingly, we dismiss the appeal in part and affirm in

part.        We dispense with oral argument because the facts and

legal    contentions         are    adequately        presented         in   the     materials

before       this    court   and     argument       would   not     aid      the   decisional

process.




                                                                        DISMISSED IN PART,
                                                                          AFFIRMED IN PART


                                                2